Citation Nr: 1818796	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1990, and from January 1991 to February 1991.  

This appeal is before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2017, the Veteran provided testimony at a videoconference Board hearing before undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a left hip disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2.  Evidence received since the September 2011 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of evidence that a left hip disability is related to service, manifested to a compensable degree within one year of service separation, or is related to the service-connected bilateral knee disability.  


CONCLUSION OF LAW

Evidence received since a final September 2011 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a left hip disability is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in August 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  In addition, the Veteran underwent a VA examination in April 2014.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran asserted during the April 2017 Board hearing that the January 2016 VA examination was incomplete because the VA examiner only talked with him and did not examine his hip, the Board finds his bare assertions to be insufficient.  The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures. Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  Indeed, the January 2016 VA examiner noted the Veteran's history, and recorded specific left hip range of motion measurements, including as due to pain and after repetitive use.  This indicates that the VA examiner not only talked with the Veteran, but also examined him and recorded the results of such examination.  Additionally, the VA examiner provided an adequate opinion with a thorough rationale.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Reopening of Service Connection for a Left Hip Disability

The Veteran seeks to reopen his previously denied claim for service connection for a left hip disability. 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection for a left hip disability was originally denied in a September 2011 rating decision on the grounds that the evidence did not show that a left hip disability is related to service, manifest to a compensable degree within one year of service separation, or is related to the service-connected bilateral knee disability.  No appeal was filed, and no evidence or new service records were received within one year of the RO decision.  The Board therefore finds that the September 2011 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence at the time of the September 2011 rating decision included assertions by the Veteran that his left hip disability is secondary to the service-connected bilateral knee disability.  The evidence also included the April 2011 VA opinion that the Veteran left hip disability was not caused by or secondary to his service-connected bilateral knee disability.  The VA examiner attributed the Veteran's degenerative joint disease of the left hip to the Veteran's obesity and age.  

The Board finds that the evidence submitted since the September 2011 final denial is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.  Evidence received since the September 2011 rating decision includes similar assertions by the Veteran that his left hip disability is secondary to the service-connected bilateral knee disability.  This evidence is not "new" because such contentions were considered at the time of the September 2011 RO denial and are fundamentally cumulative in nature.  The evidence also includes the January 2016 VA examination report, which includes another negative opinion as to the relationship between the Veteran left hip disability and his service-connected bilateral knee disability.  A negative nexus opinion cannot possibly substantiate the claim.  See Villalobos v. Principi, 3 Vet. App. (1992) (noting that evidence that is unfavorable to a claimant, ipso facto, cannot be material).  Therefore, the Board finds that, while the January 2016 VA examination is "new," it is not material.  

The rest of the medical evidence associated with the claims file after the September 2011rating decision does not otherwise establish that the Veteran's left hip disability is related to service, manifested to a compensable degree within one year of service separation, or was caused or aggravated by the service-connected bilateral knee disability.  The Board therefore finds no new evidence that is not cumulative to evidence considered in the September 2011 final denial, and the Veteran's claim for service connection for a left hip disability is therefore not reopened.



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a left hip disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


